DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, Applicant claims “Circuitry configured to;”. The examiner recommends amending this to “Circuitry configured to:”. Further in claim 14, Applicant claims “Synchronize the industrial device with another industrial device when the industrial device arrives at a next location disposed the another industrial device”. The examiner notes that this claim language is missing a word. The examiner recommends amending this to state: “at a next location disposed adjacent the another industrial device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 8, 9, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarh (US 20100217437 A1), hereafter Sarh.
Regarding claim 1, Sarh teaches a production system comprising:
An industrial device being self-movable (0009, mobile robotic machines); and
Circuitry configured to:
Control the industrial device to prepare for a next job before the industrial device arrives at a next location (0065, robotic machines move to locations to perform operations); and
Control the industrial device to perform the next job when the industrial device arrives at the next location and a preparation for the next job is completed (0065, robotic machines move to locations to perform operations).
Claim 17 is similar in scope to claim 1, and is similarly rejected.

Regarding claim 3, Sarh teaches the production system of claim 1, and further teaches wherein the circuitry is configured to:
Determine whether a current job of the industrial robot is completed (0058, robot determines if task has been completed); and
Control the industrial device to prepare for the next job if it is determined that the current job is completed (0058, new program sent to the robotic machine to cause the robotic machine to perform a new task).

Regarding claim 5, Sarh teaches the production system of claim 1, and further teaches wherein the circuitry is configured to:
Control the industrial device to download data to be used in the next job as preparation for the next location (0137, process downloads programs to mobile robotic machines); and
Control the industrial device to perform the next job when the industrial device arrives at the next location and downloading of the data is completed (0137, process commands mobile robotic machines to begin assembly).

Regarding claim 7, Sarh teaches the production system according to claim 1, wherein another industrial device is disposed at the next location (0166, internal and external mobile robotic devices, 0051, internal mobile robotic machines move into the interior, external robotic machines perform operations); and
The circuitry is configured to synchronize the industrial device with the another industrial device when the industrial device arrives at the next location (0166, synchronized assembly operations between mobile robotic machines).

Regarding claim 8, Sarh teaches the production system according to claim 7, wherein the circuitry is configured to control the industrial device to obtain, when the industrial device arrives at the next location, at least one of information on a state of the another industrial device, information on a state of a job object at the next location, or detected information of a peripheral device at the next location (0152, computer determines whether the system is ready to begin assembly).

Regarding claim 9, Sarh teaches the production system according to claim 1, wherein another industrial device is disposed at the next location (0075, mobile robot machines sent to number of locations), and
The circuitry is configured to control the another industrial device to prepare for a job to be performed before or after the next job before the industrial device arrives at the next location (0076-0077, assembly of next structure performed using mobile robotic machines after completion of first structure)

Regarding claim 11, Sarh teaches the production system according to claim 1, wherein the circuitry is configured to execute a setting of the next job based on at least one of a current position or a current orientation of the industrial device when the industrial device arrives at the next location (0069, mobile robotic machines have capability to move to different locations depending on type of structure being built).

Regarding claim 12, Sarh teaches the production system according to claim 1, wherein the industrial device includes an automatic guided vehicle and a robot performing the next job (0009, mobile robotic machines, capable of moving to a number of locations and capable of performing operations).

Regarding claim 13, Sarh teaches the production system according to claim 1, comprising:
An instruction device configured to be communicably connected to a scheduling device scheduling a production plan, and provide an instruction of each job based on the schedule (0068, mobile robots may switch from assembling the wing to assembling the fuselage by receiving new programs from the computer system);
A transmitter configured to transmit a predetermined job completion notice to the instruction device when a current job of the industrial device is completed (0042, communications system capable of providing communications with the robots);
Wherein the instruction device is configured to receive the predetermined job completion notice (0138, determination of assembly completion);
The instruction device is configured to instruct the industrial device to move to the next location when the job completion notice is received (0139, additional tasks sent to mobile robots after determination of assembly completion); and
The circuitry is configured to control the industrial device to prepare for the next job when a movement to the next location is instructed by the instruction device (0140, additional tasks assigned to mobile robots, 0080, robot moves from location to location when performing tasks).

Regarding claim 14, Sarh teaches a production system comprising: 
An industrial device being self-movable (0009, mobile robotic machines); and
Circuitry configured to;
Synchronize the industrial device with another industrial device when the industrial device arrives at a next location disposed the another industrial device (0166, synchronized assembly operations between mobile robotic machines); and
Control the industrial device synchronized with the another industrial device to perform a next job (0166, synchronized assembly operations between mobile robotic machines).
Claim 18 is similar in scope to claim 13, and is similarly rejected.
 
Regarding claim 15, Sarh teaches The production system according to claim 14, wherein the circuitry is configured to control the industrial device to obtain, when the industrial device arrives at the next location, at least one of information on a state of the another industrial device, information on a state of a job object at the next location, or detected information of a peripheral device at the next location (0152, computer determines whether the system is ready to begin assembly).

Regarding claim 16 Sarh teaches The production system according to claim 14, wherein the circuitry is configured to control the industrial device to transmit information on the industrial device to an information correction device when the industrial device arrives at the next location (0042, communications system capable of providing communications with the robots).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarh as applied to claim 1, and further in view of Mizokawa (US 5631028 A).

Regarding claim 2, Sarh teaches the production system of claim 1, but fails to teach wherein the circuitry is configured to control the industrial device to prepare for the next job while the industrial device is moving towards the next location.
Mizokawa, however, does teach wherein the circuitry is configured to control the industrial device to prepare for the next job while the industrial device is moving towards the next location (Col. 7, Lines 59-60, robot prepares for the next transferring while traveling on the rail).
Sarh and Mizokawa are analogous because they are in the same field of endeavor, industrial automation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the preparation during travel of Mizokawa in order to provide a way to “pre-prepare” the robot for manufacturing. The motivation to combine is to allow the robot to already be prepared for performing its next task upon arrival to the next location.

Regarding claim 4, Sarh teaches the production system according to claim 1, wherein the circuitry is configured to:
Instruct the industrial device to move to the next location (0065, robotic machines move to locations to perform operations).
Sarh fails to teach, however, wherein the circuitry is configured to:
Control the industrial device to prepare for the next job when a movement to the next location is instructed.
Mizokawa, however, does teach wherein the circuitry is configured to:
Control the industrial device to prepare for the next job when a movement to the next location is instructed (Col. 7, Lines 59-60, robot prepares for the next transferring while traveling on the rail.
Sarh and Mizokawa are analogous because they are in the same field of endeavor, industrial automation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the preparation during travel of Mizokawa in order to provide a way to “pre-prepare” the robot for manufacturing. The motivation to combine is to allow the robot to already be prepared for performing its next task upon arrival to the next location.
Claim 20 is similar in scope to claim 4, and is similarly rejected.

	Regarding claim 19, the combination of Sarh and Mizokawa teaches the production system of claim 2, and Sarh further teaches wherein the circuitry is configured to:
Determine whether a current job of the industrial device is completed (0058, robot determines if task has been completed); and
Control the industrial device to prepare for the next job if it is determined that the current job is completed (0058, new program sent to the robotic machine to cause the robotic machine to perform a new task).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sarh as applied to claim 1 above, and further in view of Ingemar (WO 2010043640 A2), hereafter Ingemar.
Regarding claim 6, Sarh teaches the production system of claim 1, but fails to teach wherein the circuitry is configured to:
Control the industrial device to mount a device to be used in the next job; and
Control the industrial device to perform the next job when the industrial device arrives at the next location and mounting of the device is complete.
Ingemar, however, does teach wherein the circuitry is configured to:
Control the industrial device to mount a device to be used in the next job (Page 2, Lines 11-24, platform navigates to at least one docking station); and
Control the industrial device to perform the next job when the industrial device arrives at the next location and mounting of the device is complete (Page 2, Lines 11-24, robot arranged to certain position, which allows the unit to perform operations).
Sarh and Ingemar are analogous because they are in the same field of endeavor, industrial automation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the mounting of Ingemar in order to provide a way to lock the robot in place temporarily. The motivation to combine is to allow the robot to maintain a solid base while performing its functions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarh as applied to claim 1 above, and further in view of Goodman (US 20190172488 A1), hereafter Goodman.
Regarding claim 10, Sarh teaches the production system of claim 1, but fails to teach wherein another industrial device and a communication device for a wired communication are disposed in the next location; and 
The circuitry is configured to control the industrial device to communicate using a wireless communication while the industrial device is moving towards the next location, and control the industrial device to communicate using the wired communication via the communication device when the industrial device arrives at the next location.
Goodman, however, does teach wherein another industrial device and a communication device for a wired communication are disposed in the next location (0064, coupling interface directly electronically coupled); and 
The circuitry is configured to control the industrial device to communicate using a wireless communication while the industrial device is moving towards the next location, and control the industrial device to communicate using the wired communication via the communication device when the industrial device arrives at the next location (0065, drone having wireless communication with docking station, drone has a communications connector that interfaces with and makes contact with a communications connector on the docking station).
Sarh and Goodman are analogous because they are in the same field of endeavor, industrial robotics. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the communication’s docking of Goodman in order to provide a means of directly connecting the mobile robot to the communications system. The motivation to combine is to allow the mobile robot to use a faster form of communication when docked and performing work.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664